Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to the remarks filed on February 12, 2021.
Claims 1-27 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “setting an identical amplitude to the oscillating fields; and assigning a randomly-chosen frequency and a randomly-chosen sign of the identical amplitude to each of the oscillating fields.”  Amplitude is understood to be a measure of deviation of a wave between its peak and central value, which is always positive.  [0061] of the specification indicates that the sign is + or - but a negative amplitude renders the claim unclear.  Therefore, the claimed setting identical amplitudes and then randomly assigning a sign (+ or -) is unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 27  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hen et al., “Quantum Annealing for Constrained Optimization” (Hen).

With respect to independent claim 1 Hen teaches:
A quantum annealing method (Hen teaches a quantum annealing method; see abstract.), comprising simultaneously:
decoupling qubits from oscillating fields that drive the qubits according to a driver Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.  Hen also teaches that quantum annealing performs encoding by expressing a problem as an Ising model through the physical interpretation of interacting magnetic dipoles subjected to local magnetic fields (oscillating fields may be magnetic fields according to the instant abstract); see section I. paragraph 3.  Hen also discusses examples including a driver as a transverse-field driver; see the last paragraph of section III.A.); and
coupling the qubits to each other according to a problem Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.);
wherein the oscillating fields drive a plurality of transitions such that decoupling and coupling transfer the qubits from an initial state of the driver Hamiltonian to a final state of the problem Hamiltonian (Equation 1 of Hen teaches a Hamiltonian final state derived from a driver and problem Hamiltonian; see section I. paragraphs 3 and 4.  Hen further teaches coupling details in sections I and II.).

With respect to independent claim 27 Hen teaches:
A quantum annealing method (Hen teaches a quantum annealing method; see abstract.), comprising:
preparing qubits in an initial state of a problem Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.);
coupling the qubits, after preparing, to oscillating fields that drive the qubits according to a driver Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.); and
decoupling the qubits, after coupling, from the oscillating fields (Hen teaches that quantum annealing performs encoding by expressing a problem as an Ising model through the physical interpretation of interacting magnetic dipoles subjected to local magnetic fields (oscillating fields); see section I. paragraph 3.  Hen also discusses examples including a driver as a transverse-field driver; see the last paragraph of section III.A.);
wherein the oscillating fields drive a plurality of transitions such that coupling and decoupling transfer the qubits from the initial state of the problem Hamiltonian to a final state of the problem Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.  Hen also teaches that quantum annealing performs encoding by expressing a problem as an Ising model through the physical interpretation of interacting magnetic dipoles subjected to local magnetic fields (oscillating fields); see section I. paragraph 3.  Additionally, equation 1 of Hen teaches a Hamiltonian final state derived from a driver and problem Hamiltonian; see section I. paragraphs 3 and 4.  Hen further teaches coupling details in sections I and II.).

With respect to dependent claim 2 the rejection of claim 1 is incorporated.  Further Hen teaches:
(Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.  Hen also teaches that quantum annealing performs encoding by expressing a problem as an Ising model through the physical interpretation of interacting magnetic dipoles subjected to local magnetic fields (oscillating fields may be magnetic fields according to the instant abstract); see section I. paragraph 3.  Hen also discusses examples including a driver as a transverse-field driver; see the last paragraph of section III.A.).

With respect to dependent claim 7 the rejection of claim 2 is incorporated.  Further Hen teaches:
driving the qubits includes driving the qubits transversely to a quantization axis (Hen teaches transverse-field driver Hamiltonians in section III.A.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hen et al., “Quantum Annealing for Constrained Optimization” (Hen); in view of Bunyk et al., U.S. Patent Application Publication 2016/0335558 (Bunyk).

With respect to dependent claim 12 the rejection of claim 1 is incorporated.  Further Hen does not explicitly teach:
decoupling the qubits includes decoupling the qubits according to an annealing schedule; and
coupling the qubits includes coupling the qubits to each other according to the annealing schedule.

However Bunyk teaches these features:
Bunyk teaches an annealing schedule for coupling and decoupling qubits; see abstract, [0191], and [0196].
Hen and Bunyk are analogous art directed towards quantum annealing.  Hen teaches quantum annealing for constrained optimization and Bunyk teaches a multi-stage analysis system for labeling audio and video data using metadata.
It would have been obvious for one of ordinary skill in the art of quantum annealing to incorporate Bunyk’s teaching of an annealing schedule into Hen’s system at the time of filing.  It would have been obvious because one of ordinary skill would be motivated to be able to return an annealing schedule for use by another computer as discussed in [0197]-[0198].
With respect to dependent claim 13 the rejection of claim 12 is incorporated.  Further Hen teaches:
preparing the qubits, prior to decoupling and coupling, in the initial state of the driver Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.).

With respect to dependent claim 14 the rejection of claim 13 is incorporated.  Further Hen teaches:
the initial state of the driver Hamiltonian being a ground state of the driver Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.).

With respect to dependent claim 15 the rejection of claim 13 is incorporated.  Further Hen teaches:
the final state of the problem Hamiltonian being a ground state of the problem Hamiltonian (Hen teaches, as a first step, preparing the ground state of another Hamiltonian (driver Hamiltonian) and modifying the Hamiltonian to Hp, a problem Hamiltonian; see section I. paragraphs 3 and 4.).


Allowable Subject Matter
Claims 3-6, 8-11, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; additionally, the 112 rejection above must be overcome.  
Claim 3 recites: “setting an identical amplitude to the oscillating fields; and assigning a randomly-chosen frequency and a randomly-chosen sign of the identical amplitude to each of the oscillating fields.”  The prior art does not teach setting an identical amplitude to oscillating fields and assigning randomly-chosen signs and amplitudes to the oscillating fields.  Claims 4 and 5 depend from claim 3.
Claim 6 recites “assigning each of the oscillating fields to one of a plurality of groups; and setting an identical frequency and an identical phase to the oscillating fields of each of the groups.”  The prior art does not teach setting an identical frequency and phase to the oscillating fields by group.
Claim 8 recites: “driving the qubits transversely to the quantization axis includes driving the qubits with the oscillating fields rotating in a plane transverse to the quantization axis.”  This limitation is not taught by the prior art.  Claim 9 depends from claim 8.
Claim 10 recites: “each of the qubits is a flux qubit having a loop of superconducting wire interrupted by a superconducting quantum interference device (SQUID); and driving the qubits transversely to the quantization axis includes threading an oscillating magnetic flux of each of the oscillating fields through the SQUID of a corresponding flux qubit.”  These limitations are not taught by the prior art.  
Claim 11 recites: “each of the qubits is a flux qubit having a loop of superconducting wire interrupted by a superconducting quantum interference device (SQUID); and driving the qubits transversely to the quantization axis includes coupling an oscillating voltage across the SQUID of a corresponding flux qubit.”  These limitations are not taught by the prior art.  
Claim 16 recites: “preparing the qubits includes ramping up amplitudes of the oscillating fields at a beginning of the annealing schedule.”  The prior art does not teach an annealing schedule which includes ramping up amplitudes of the oscillating fields at the beginning of the schedule.
Claim 17 recites: “preparing the qubits includes ramping up amplitudes of the oscillating fields prior to a beginning of the annealing schedule.”  The prior art does not teach ramping up amplitudes prior to the beginning of an annealing schedule.
Claim 18 recites: “wherein coupling the qubits includes adjusting a plurality of interqubit couplings that couple the qubits to each other according to the problem Hamiltonian; and further including modulating a plurality of transverse interqubit couplings, of the interqubit couplings, that transversely couple the qubits to each other; wherein modulating the transverse interqubit couplings drives additional transitions such that decoupling and adjusting transfer the qubits from the initial state of the driver Hamiltonian to the final state of the problem 
Claims 22-26 are allowed.  Claim 22 details:
“adjusting a plurality of longitudinal interqubit couplings that longitudinally couple the qubits to each other according to a problem Hamiltonian; and
modulating a plurality of transverse interqubit couplings that transversely couple the qubits to each other;
wherein the oscillating fields and the transverse interqubit couplings, when modulated, drive a plurality of transitions such that decoupling and adjusting transfer the qubits from an initial state of the driver Hamiltonian to a final state of the problem Hamiltonian.”
These features are not taught by the prior art and claims 22-26 are allowable.  Hen teaches coupling, but not coupling qubits to each other according to longitudinal interqubit couplings and a problem Hamiltonian.


Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Beginning on page 2 Applicant argues that Hen does not teach the features present in claim 1, particularly that Hen does not disclose oscillating magnetic fields.  Applicant argues that the Ising model taught by Hen only considers static magnetic fields and references Huang for support; Examiner notes that the Huang reference was not part of the original disclosure.  Examiner agrees that Huang teaches an Ising model applied to a static magnetic field, but Ising models can also be applied to oscillating magnetic fields as Zimmer, “Ising model in an oscillating magnetic field: Mean-field theory,” teaches.  Applicant’s argument that one trained in the art would interpret Hen’s “local magnetic fields” as static is not persuasive.
On page 4, Applicant argues that claims 12-15 are allowable because of their dependence on claim 1.  But, as discussed above, the rejection of claim 1 is being maintained and Applicant’s argument is not persuasive.
Examiner strongly suggests an interview to discuss this rejection and the state of the art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang, “Statistical Mechanics” – this document was referenced in Applicant’s remarks, filed 2/12/2021, and is being provided for completeness of record.
Zimmer et al., “Ising model in an oscillating magnetic field: Mean-field theory” – teaches Ising models being used with oscillating magnetic fields.


Conclusion
Claims 1-21 and 27 are rejected.
Claims 22-26 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T PELLETT/Primary Examiner, Art Unit 2121